DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
Applicant’s submission of an Information Disclosure Statement on 1 September 2022 occurred after the Office had prepared a Notice of Allowance, but prior to the date of mailing of the Notice of Allowance.  Applicant’s submission was also accompanied by the fee set forth in 37 C.F.R. 1.17(p).  Therefore, the Information Disclosure Statement was filed prior to the closing of prosecution and included the fee necessary for entry.  Therefore, the Information Disclosure Statement is being entered and considered by the Office without requiring reopening of prosecution.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art cited by Applicant in the IDS filed 1 September 2022 change the reasons for allowance already of record in this application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 9:30am -6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HARRY D WILKINS III/Primary Examiner, Art Unit 1794